FILED
                                NOT FOR PUBLICATION                         AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELGA LUCRECIA SACBA,                             No. 12-70427

               Petitioner,                       Agency No. A070-785-726

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Elga Lucrecia Sacba, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 672, 674 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      In her opening brief, Sacba fails to raise, and therefore has waived, any

challenge to the BIA’s determination that her motion to reopen was untimely and

number-barred. See Rizk v. Holder, 629 F.3d 1083, 1091 n. 3 (9th Cir. 2011)

(issues not raised in a petitioner’s opening brief are deemed waived).

      The BIA did not abuse its discretion in denying Sacba’s motion to reopen

based on changed country conditions where Sacba failed to supply any evidence of

a material change in circumstances in Guatemala. See 8 C.F.R. § 1003.2(c)(3)(ii).

      To the extent Sacba challenges the BIA’s decision not to exercise its sua

sponte authority to reopen proceedings, we lack jurisdiction to review that

decision. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      In light of this disposition, we do not reach Sacba’s contentions regarding

her eligibility for asylum.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   12-70427